DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species XL including figures 39 to 39H, and claims 1, 3 and 6-8 in the reply filed on 8/20/2021 is acknowledged. Claims 1, 3 and 6-8 have been rewritten as new claims 16, 18 and 21-23.
Newly submitted claims 24-33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 24 recites "a detachable, re-assembleable or moveable wired charging unit", which is not shown in figures 39-39H.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-33 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 121 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/834,613 (now U.S. Patent No. 10,574,069) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Figures 39-39H and detail descriptions of figures 39-39H are not described in the parent case 14/834,613.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all reference numbers of figures 39-39H are not described in the details specification (paragraph [1351] of U.S. Patent Application Publication No. 2021/0002170 A1; or Specification on page 199).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a wired and detachable, re-assembly charging-unit",  the “an electric device”, the "a conductive wire", the "an output end of circuitry built-in the electric device", the "a wire arrangement space or compartment built-in the charging unit", the "a housing or recessed base   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 16, 18 and 21-23, the applicant has not described the "a wired and detachable, re-assembly charging-unit",  the “an electric device”, the "a conductive wire", the "an output end of circuitry built-in the electric device", the "a wire arrangement space or compartment built-in the charging unit", the "a housing or recessed base compartment of the electric device", the "is coiled within the electric device by a manual spring-less mechanism without a spring or elastic member", the "charging system", and the "external electric products" of claim 16; the "built-in slot, seat, saddle, cutout, or gap"; the “a product-to-be-charged” of claim 21; the “a male plug of an external USB wire” of claim 22; and the "a central cylindrical space or compartment" of claim 23 in the details descriptions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [U.S. 2011/0215759 A1].
Regarding claim 16, Lee et al. discloses a wired and detachable, re-assembly or movable charging-unit [1, figure 1A] for an electronic device [3, figure 5], comprising; a charging unit [16,161] configured to deliver direct current by a conductive wire [141] that: (1) connects with an output end of circuitry built-in the electric device [3, see figure 5]; (2) is stored within a wire arrangement space or compartment [107, figure 1A and 1B] built-in the charging unit [1]; (3) is assembled within a housing or recessed base compartment of the electric device [3, figure 5]; wherein the charging unit [16] is or has one (i) USB to charge external electric products (figures 1A-1B, 5, paragraphs 0017-0021 and 0026).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view Byrne et al. [U.S. 2015/0091522].
Regarding claim 21, Lee et al. discloses a wired detachable, re-assembly or movable charging-unit (figures 1A-1B) for an electric device, but does not disclose the charging unit has a built-in slot, seat, saddle, cutout, or gap to install the conductive wire and/or a product-to-be-charged.

It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine a wired detachable, re-assembly charging-unit of Lee et al. with a coil-set of charging-unit as taught by Byrne et al. for purpose of providing an advantageous way of reducing or eliminating wiring complexity.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Chen et al. [U.S. 6,780,048 B2].
Regarding claim 22, Lee et al. discloses a wired detachable, re-assembly or movable charging-unit having USB charging-ports to deliver DC power to a product-to-be-charged [3] (figures 1A-1B and 5), but does not show said charging-unit having at least one built-in charging port to receive a male plug of an external USB wire.
Chen et al. teaches a charging-unit [21] has built-in charging port [261] to receive a male plug of an external USB wire [62] (figures 9 and 10, column 4 lines 30-40, abstract).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the wired detachable, re-assembly charging-unit of Lee et al. with the built-in charging-port as taught by Chen et al. for purpose of providing a power-supplying device for peripheral applied equipments of a computer able to effectively save energy and money.

23 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Chien [U.S. 2014/0307439 A1].
Regarding claim 8, Lee et al. discloses a wired detachable, re-assembly or movable charging-unit [1] having USB charging-port [16] (figures 1A-1B), but does not disclose said charging-unit having the central cylindrical space or compartment to install at least one charging-port.
Chien teaches a charging-unit has central cylindrical space or compartment to install at least one charging-port (figures 2A-2B, abstract).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the wired detachable, re-assembly or movable charging-unit of Lee et al. with the central cylindrical space or compartment as taught by Chien for purpose of providing an advantageous way of a convenient multiple charger(s) has USB-charger(s) and Outlet(s) power source at hand-reachable distance and install on the surface(s) of the desk.
Response to Amendment
Applicant's amendment and arguments filed 01/21/2022 have been fully considered but they are not persuasive.
Claims 1-9 have been rewritten as new claims 16-23 in order to place the claims in proper U.S. format. In which, independent claim 1 has been rewritten as new independent claim 16, which appears to be broader because of the conjunction "and/or". The examiner has considered the conjunction "or", thus feature (4) is not included the "a wired and detachable, re-assembleable or moveable charging-unit".
Regarding to drawings, the office recites that all reference numbers of figures 39-39H are not described in the details specification, application specification page 199. However, the applicant is silent to clarify these.
Figures 39-39H have disclosure preferred but not limited for 9 design of the said wall light or wall mounted lamp (application specification page 132). The Figures 39-
	Regarding to priority, the correct number of the parent application 14/834,613 still does not disclose the figures 39-39H and detail descriptions of figures 39-39H of the current application.
	The applicant recites that the Lee publication fails to disclose or suggest a wired and detachable, re-assembleable, or movable charging-unit for an electric device, in which the charging unit includes its own space or compartment within the charging unit (as opposed to the electric device) for storing the conductive wire. However, Lee et al. [U.S. 2011/0215759 A1] discloses the charging unit [1] includes its own space or compartment [107] within the charging unit [1] (as opposed to the electric device) for storing the conductive wire [141, 105] (see figure 1A and 1B).
	In view of above, claims 16, 18 and 21-23 are unpatentable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875